Exhibit 10.2

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO PURCHASE AGREEMENT (the “Amendment”) is made as of the
21 day of August, 2005, by and between Circle Pines Mainstreet II, LLC, a
Minnesota limited liability company (“Seller”), and Northern Technologies
International Corporation, a Minnesota corporation (“Buyer”).

RECITALS:

WHEREAS, Buyer and Seller entered into a certain Purchase Agreement (the
“Original Purchase Agreement”) with an Effective Date of June 24, 2005 providing
for the purchase and sale of certain property located at 22 Village Parkway,
Circle Pines, Minnesota (the “Property”);

WHEREAS, Buyer and Seller desire to amend the Purchase Agreement to clarify the
correct legal description of the Property;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

          •      Interpretation.  The Original Purchase Agreement is hereby
modified and supplemented.  Wherever there exists a conflict between this
Amendment and the Original Purchase Agreement, the provisions of this Amendment
shall control.  Except as otherwise indicated, capitalized terms used herein
shall be defined in the manner set forth in the Original Purchase Agreement. 
Except as modified and supplemented herein, the Original Purchase Agreement is
in full force and effect.  From and after the date hereof, the term “Purchase
Agreement” shall mean the Original Purchase Agreement as amended hereby.

          •     Legal Description.  The parties agree that Exhibit A of the
Purchase Agreement is hereby deleted and replaced in its entirety by the
following legal description:

                Lot 2, Block 1, Village at Circle Pines Fourth Addition, Anoka
County, Minnesota.

          •     Offer and Acceptance by Facsimile Transmission.  This Amendment
may be executed using counterpart signature pages executed separately which,
when assembled together, shall constitute a single, integrated agreement.  The
parties agree that a facsimile transmission of a counterpart signature page to
this Amendment executed by the transmitting party shall have the same force and
effect as delivery of an originally signed counterpart signature page of this
Amendment and shall be binding upon the transmitting party.  For the purposes of
this paragraph, a transmittal by facsimile to Seller shall be to the following
facsimile number:  612-371-3207 (Attention: Laura L. Krenz), and to Buyer at
(612) 607-7100 (Attention: Elizabeth Sheehan).




 

SELLER:

 

 

 

 

Circle Pines Mainstreet II, LLC

 

 

 

 

 

 

 

By:

/s/ William H. Beard

 

 

--------------------------------------------------------------------------------

 

Its:

President

 

 

 

 

 

 

 

BUYER:

 

 

 

 

Northern Technologies International Corporation

 

 

 

 

 

 

By:

/s/ Matthew C. Wolsfeld

 

 

--------------------------------------------------------------------------------

 

Its:

Chief Financial Officer

2